Title: Abigail Adams to William Smith, 30 March 1798
From: Adams, Abigail
To: Smith, William


        
          my Dear sir
          March 30 1798
        
        I fully unite with you in sentiment, that much ill Blood and warmth of Passion is excited by Town meeting Government. the Merchants who are most interested ought to be left free to Arm or not as they please. You cannot conceive what Mischief will result to our Country from the inteference of People, who can have only a partial view of subjects of this nature; I will tell you Sir, that the Money paid by Portugal to France to purchase her Peace, was applied to the Army of France and enabled France to overthrow the directory on the 4 of sep’br. this being accomplishd, more Money is wanted, and the Portegeeze Ambassador is imprisoned to obtain it— England might have purchased a Peace as lasting as the present Rulers if she had not spurnd the Proffer— so that Money is what they want, plunder is their object, and no meaness too grose for them to resort to— where money cannot be obtaind the small weak States are parssel’d out amongst the conquerers— what I have mentiond with regard to Portugal & England is little known you will not name your Authority. it is however received through such channels as cannot be doubted. the report respecting America which you have seen in the publick papers—Viz a demand for 2 Million of dollors—is perhaps judging from Annalogy, not improbable— should you be willing to pay your proportion for a Six Months Peace, which Price might be again demanded by the next set of Directors—
        The unfortunate movement in our state will and has given Impudence to Bache, if it was possible to add to his former audacity, and dampd the Friends of Government. it has given triumph to the Jacobins— it weakens the hands of Government, and has a Hydra Head of evils—
        Inclosed is a paper with Some debates which you may not perhaps get. I send you a pamphlet a speech of mr Harpers— adieu my

dear sir excuse a very bad pen and be assured of the affectionate / Regard of your / Friend
        
          A Adams
        
      